SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934(Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement[] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2))[X] Definitive Proxy Statement[] Definitive Additional Materials[] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Cenveo, Inc.(Name of Registrant as Specified in Its Charter) (Name of Person Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid:(2) Form, Schedule or Registration Statement No.:(3) Filing Party:(4) Date Filed: April 28, Dear Fellow Shareholders: We are holding our Annual Meeting of Shareholders on Friday, May 30, 2008, at 10:00a.m. Eastern time in the auditorium of the St. John’s Episcopal Church in Stamford, Connecticut. This year’s meeting will be much different than those in the past because of our continued focus on costs in this challenging economic environment. Given the challenges that the economy is facing, we are holding this year’s meeting at this more modest location near our offices with no luncheon or refreshments planned. Also, we plan on conducting only the formal portion of the agenda as outlined in the notice from Tim Davis on the following page at this annual meeting. Our entire Board of Directors will be in attendance. Even though 2007 was a great year for our Company and we have positive momentum going into this year, we feel compelled to focus on all our costs in order to deliver our financial objectives for 2008. Robert G.
